Citation Nr: 1004042	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  03-15 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The Veteran had active duty service from September 1943 to 
November 1945.  He died in October 2001.  The appellant is 
his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue was previously before the Board and, in a 
February 2004 decision, the Board denied entitlement to 
service connection for the cause of the Veteran's death.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).

In a June 2005 Order, the Court vacated the Board's February 
2004 decision.  In February 2006, the Board remanded the case 
to the RO to take steps to help ensure compliance with the 
Court order.  In January 2008, the Board issued a new 
decision denying entitlement to service connection for the 
cause of the Veteran's death.  The appellant maintained her 
appeal to the Court, and by Order dated October 2008, the 
Court vacated the Board's January 2008 decision pursuant to 
an October 2008 Joint Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The October 2009 Joint Motion for Remand explains, in 
pertinent part, that "[r]emand is necessary for the Board to 
ensure that an adequate VA medical examination is obtained in 
compliance [with] its remand order."  In this regard, the 
Joint Motion for Remand refers to the Board's February 2006 
remand that sought a medical opinion addressing, in part, 
whether PTSD may have been a contributing cause of the 
Veteran's death.  The October 2009 Joint Motion finds that 
neither the July 2006 VA medical examiner's opinion nor an 
August 2007 independent medical opinion obtained in this case 
adequately addresses the question of whether PTSD may have 
been a contributing cause of the Veteran's death.  The 
October 2009 Joint Motion essentially indicates that proper 
appellate review may not proceed without obtaining a medical 
opinion on this matter that supports its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions.  Such a medical opinion must be based upon 
consideration of the Veteran's prior medical history and 
examinations, and must describe the disability, if any, in 
sufficient detail so that the Board's evaluation of the 
claimed disability will be a fully informed one.  In this 
regard, the Joint Motion cites Stefl v. Nicholson, 21 Vet. 
App. 120, 123-125.

As applied to the circumstances of this case, the Joint 
Motion explains that "an adequate examination is appropriate 
that takes into account a diagnosis of long term PTSD, the 
veteran's medical history and favorable medical opinions, 
articles, and evidence."  To ensure compliance with the 
Board's own prior February 2006 remand in accordance with the 
terms of the Court's order and the Joint Motion for Remand, 
the Board must again remand this case to obtain a more 
adequate VA medical opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements for a 
review of the claims file by an 
appropriate VA doctor.  It is imperative 
that the Veteran's claims file be made 
available to the examiner and be reviewed 
by the examiner, with particular attention 
to the amended death certificate listing 
PTSD as a contributing cause of death and 
all pertinent conflicting medical opinions 
and medical literature presented in the 
claims file. 

The examiner should note that the Veteran 
is considered to have suffered from 
chronic PTSD during his lifetime for the 
purposes of this case.  With that 
understanding, the VA examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the Veteran's 
PTSD was a contributory cause of the 
Veteran's death.  

In answering the above, the examiner is 
asked to please clearly discuss, to the 
extent possible, the most likely cause of 
the Veteran's death based upon the 
information available.  In discussing 
whether or not the Veteran's PTSD was a 
contributing cause of death, please 
address and discuss the various 
conflicting medical opinions on this 
subject in the claims file, including the 
August 2006 opinion of a private clinical 
psychologist and its attached selection of 
medical literature.

A detailed rationale should be articulated 
for the opinions provided, including any 
reasons for agreeing or disagreeing with 
any other medical opinions of record.  If 
an opinion cannot be expressed without 
resort to speculation, the examiner should 
so indicate and discuss why an opinion is 
not possible.

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the issue of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



